Citation Nr: 0714680	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-28 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2003 and December 2004 decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  In December 2006, the veteran 
testified at a hearing before the undersigned.  


FINDING OF FACT

The preponderance of the evidence is against finding that 
cervical spine, left knee, or left shoulder disorders were 
present in-service; that these disorders are related to 
service; that these disorders were caused or aggravated by an 
already service connected disorder; or that arthritis in the 
cervical spine, left knee, and/or left shoulder manifested 
itself to a compensable degree within one year following the 
veteran's separation from active duty.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred or aggravated 
during military service or by an already service connected 
disorder and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2006).

2.  A left knee disorder was not incurred or aggravated 
during military service or by an already service connected 
disorder and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2006).

3.  A left shoulder disorder was not incurred or aggravated 
during military service or by an already service connected 
disorder and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2002 as well as 
in August 2004 and October 2004, prior to the appealed from 
January 2003 and December 2004 rating decisions, along with 
the subsequent notice provided in April 2006 and June 2006 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  Moreover, 
the notice provided in April 2006 provided notice of the type 
of evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the record the veteran's service medical as 
well as all identified post-service records including all of 
the claimant's records and/or letters from Dr. G. Fox, 
Kenneth L. Guzik, D.C., and the Indianapolis VA Medical 
Center as well as all records generated in connection with 
his Social Security Administration (SSA) disability award 
including his records from James Creighton, M.D., Bloomington 
Hospital, and SIRA.  As to entitlement to secondary service 
connection for a cervical spine disorder, the record shows 
that the RO obtained an opinion addressing the origins of 
this disorder in September 2002.

As to the records the veteran recently testified were held by 
a Dr. George Lewis, VA adjudication of the appeal may go 
forward without a request for these records because the 
veteran also testified that these records were no longer 
available because Dr. Lewis had died approximately twenty 
years ago.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

As to the record not including VA medical opinions as to the 
origins of the veteran's left knee and left shoulder 
disorders as well as an opinion as to whether or not current 
cervical spine disorder was directly caused by military 
service, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) reviewed 
the relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he has suffered an event, injury, 
or disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends that his left 
knee and left shoulder disorders as well as his cervical 
spine disorder were caused by his military service and/or by 
already service connected right shoulder and right knee 
disorders.  As will be more fully explained below, his 
service medical records are silent for any complaints or 
clinical findings specifically pertaining to the cervical 
spine, the veteran testified that he neither receive 
treatment for these disabilities in-service nor does he 
currently receive treatment for these disabilities, the 
record shows the veteran sustained many post-service work 
injuries (see, for example, January 2002 letter from Dr. 
Guzik) including a cervical spine injury, and there is no 
evidence of any of these disabilities found in the record for 
years after his July 1978 separation from service.  For these 
reasons, the Board finds that a medical opinion is not 
necessary to decide the claims, in that any such opinion 
could not establish the existence of the claimed in-service 
injury.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept a medical opinion that is 
based on the veteran's recitation of medical history).

Next, the Board finds that adjudication of the current appeal 
may go forward without the veteran first being provided 
notice of the recent amendments to 38 C.F.R. § 3.310 because 
such is not prejudicial error as these amendments essentially 
codified the United States Court of Appeals for Veterans 
Claims (Court) holding in Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); Also see 38 C.F.R. §§ 19.9, 19.31 (2006).   

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims and adjudication of this appeal 
may go forward.

The Claims

The veteran contends that he has cervical spine, left knee, 
and left shoulder disorders due to injuries he sustained 
while in military service and/or due to already service 
connected disabilities.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain specifically enumerated disease processes 
including arthritis, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Service connection is also 
warranted when a service-connected disability aggravates a 
non-service-connected disorder.  Allen, supra.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

As to entitlement to service connection for a cervical spine 
disorder, service medical records, including the June 1978 
separation examination, are negative for complaints, 
diagnoses, or treatment related to the cervical spine.  Post-
service, while an August 1979 treatment record shows the 
veteran's complaints of having had neck pain and stiffness 
when he injured his right shoulder in-service, the first 
diagnosis of a chronic cervical spine disorder is not found 
in the record until 1982.  

Specifically, a May 1982 treatment record from Indiana 
University Hospital shows the veteran's complaints and/or 
treatment for cervical spine pain following his over-exerting 
himself at work and a May 1982 treatment record from Dr. 
Guzik shows his being diagnosed with subluxation of C1, C2, 
and C5.  Also see treatment records from Dr. Guzik dated from 
January 1982 to September 2002.  Starting in 1983, treatment 
records show the veteran being diagnosed with slight 
malformation of C2 (see treatment record from Dr. Guzik dated 
in January 1983), thereafter treatment records show his being 
diagnosed with cervical spine sprain (see undated treatment 
record from Dr. Guzik), and starting in 2002 the record shows 
his being diagnosed with cervical spine degenerative disc 
disease (see VA magnetic resonance imaging evaluation (MRI) 
dated in January 2002) and degenerative joint disease (see VA 
examination dated in September 2002).  Also see VA treatment 
records and examinations dated from December 2001 to August 
2006.  

As to the origins of the cervical spine disorder, the Board 
notes that Dr. Guzik's 1982 and 1983 cervical spine treatment 
records all appear to have been generated in connection with 
a June 1982 work injury and a subsequent claim for Worker's 
Compensation.  Similarly, treatment records from Dr. Guzik 
also show the veteran's complaints and treatment for neck 
pain following April 1992 and November 2000 motor vehicle 
accidents.  Moreover, in a January 2002 letter, Dr. Guzik 
reported that the veteran had "numerous injuries on his job 
from knee injury to shoulder."  

Despite the above, in a January 2005 letter, Dr. Guzik opined 
as follows:

It is my opinion that [the veteran's] 
shoulder and cervical spine condition 
occurred during the same or approximate 
time period.  The cervical spine is 
intimately involved neurologically with 
all shoulder function and maintenance of 
tissue and position of the arm into the 
glenoid fossa.

. . . X-rays . . . revealed extreme 
rotation of the second cervical vertebra 
and associated lateral curvature . . . 
that I believed at that time through this 
date to have resulted from acute trauma.  
He told me he was injured while active 
and that he did not have a problem prior 
to his injury.  There is a direct 
connection between the shoulder and the 
cervical spine issues. 

As to entitlement to service connection for a left knee 
disorder, service medical records dated in October 1974 show 
the veteran's complaints of bilateral knee pain.  Subsequent 
service medical records, dated in March 1976, May 1976, 
November 1976, and March 1977, show the veteran's treatment 
for knee problems without specifying if the knee being 
treated is the left or right knee.  Service medical records, 
including the June 1978 separation examination, are otherwise 
negative for complaints, diagnoses, or treatment related to 
the left knee.  

Post-service, the record shows the veteran's complaints 
and/or treatment for left knee pain starting in 2003 and this 
pain was first diagnosed as being caused by arthritis at the 
September 2004 VA examination.  See VA treatment records and 
examinations dated from December 2001 to August 2006.  

As to entitlement to service connection for a left shoulder 
disorder, a May 1975 service medical record shows the 
veteran's complaints and treatment for left shoulder pain, a 
December 1977 record shows his being diagnosed with a pulled 
muscle in his left shoulder, and a January 1977 record shows 
his treatment for shoulder problems without specifying if the 
shoulder being treated is the left or right shoulder.  
Service medical records, including the June 1978 separation 
examination, are otherwise negative for complaints, 
diagnoses, or treatment related to the left shoulder.  

Post-service, a January 2001 treatment record shows the 
veteran's complaints and treatment for left shoulder pain 
diagnosed as tendonitis with impingement and with 
acromioclavicular degenerative joint disease.  See treatment 
records from Dr. Fox dated from January 2001 to April 2001; 
VA treatment records and examinations dated from December 
2001 to August 2006; and the records obtained from the SSA.

As to the cervical spine disorder, the Board notes that 
service medical records, including the records surrounding 
his right shoulder injury and subsequent treatment and the 
June 1978 separation examination, are negative for 
complaints, diagnoses, or treatment related to the cervical 
spine.  Moreover, the diagnosis of a cervical spine disorder 
is found in the record only after an on the job injury which 
was the subject of a Worker's Compensation claim.  Therefore, 
the Board finds the Dr. Guzik's January 2005 opinion, to the 
extent that he is attempting to link a current disability to 
service, was based on an inaccurate medical history provided 
by the veteran (i.e., "He told me he was injured while 
active . . .") and is not credible.  There is neither 
rationale for this opinion nor any discussion of other post-
service injuries for which initial and subsequent 
contemporaneous treatment was provided.  The Court has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  See also Kightly v. Brown, 6 Vet. 
App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  In sum, no probative value is 
afforded this statement.  

Therefore, as to the cervical spine, left knee, and left 
shoulder disorders, neither the VA examination reports nor 
any other medical evidence found in the claims files contain 
credible medical opinion evidence linking these disorders to 
military service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disorder 
and events in service or an injury or disease incurred 
therein).  In addition, given the length of time between the 
veteran's 1978 separation from active duty and first seen 
complaining of a cervical spine disorder in 1982, a left knee 
disorder in 2004, and a left shoulder disorder in 2001, the 
Board finds that there is no competent evidence of a 
continuity of symptomatology.  Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service.).  The presumptions found at 38 C.F.R. 
§§ 3.307, 3.309 also do not help the veteran because a 
diagnosis of arthritis is not found in the record in the 
first post-service year.  

Accordingly, the Board must conclude that the weight of the 
evidence is against these claims and direct service 
connection must be denied.  See 38 C.F.R. § 3.303.

Service connection is in effect for right shoulder 
impairment; hearing loss; tinnitus; and chondromalacia of the 
right patella. As to entitlement to secondary service 
connection for cervical spine, left knee, and left shoulder 
disorders, neither the VA examination reports nor any other 
medical evidence found in the claims files contain an opinion 
linking current disorders to an already service connected 
disability.  See Allen, supra (service connection could be 
granted for a disorder where a service-connected disorder had 
aggravated a nonservice-connected disorder).  In fact, as to 
the cervical spine disorder, the September 2002 VA examiner 
opined that ". . . it is as least as likely as not that the 
degenerative changes found in the cervical spine are not 
related to the problem that he had previously with his right 
shoulder."  

Accordingly, the Board must conclude that the weight of the 
evidence is against these claims and secondary service 
connection must also be denied.  See 38 C.F.R. § 3.310.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to his 
physicians, or the personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the diagnosis of a current 
disorder or its' origins.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements 
are not probative evidence as to the issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, the preponderance of the evidence is against 
the veteran's claims and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a left shoulder disorder is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


